Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 3-4 and 13 have been canceled.
Claims 1-2, 5-12 and 14-20 have been amended.
Applicant’s arguments/remarks, see pages 10-11, filed on 3/23/21, with respect to claims 1-2, 5-12, and 14-20 have been fully considered and are persuasive.  The rejection of the previous office action mailed on 12/31/20 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-12, and 14-20 are allowed as explained above.
The following is an examiner’s statement of reasons for allowance:
	The claims 1-2, 5-12, and 14-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1, 12, and 19, including every structural element recited in the claims, especially the concept of the predetermined restraint load causes the spool to undergo a radial displacement of the longitudinal axis of the spool, causing an engagement between an auxiliary locking tooth defined by a portion of the retractor frame and an auxiliary locking surface defined by a portion of the spool.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
SK
3/26/21
/SANG K KIM/           Primary Examiner, Art Unit 3654